                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF MISSOURI
                                  WESTERN DIVISION

DERRICK J. WHITE,                              )
                                               )
               Movant,                         )
                                               )
               v.                              ) No. 4:19-cv-00642-DGK
                                               ) (Crim. No. 17-00008-01-CR-W-DGK)
UNITED STATES OF AMERICA,                      )
                                               )
               Respondent.                     )

                                 ORDER OF DISMISSAL

        Having considered Movant’s Motion to Dismiss and Request to Withdraw (Doc. 48), it is

hereby ORDERED that Movant’s motion pursuant to 28 U.S.C. § 2255 is DISMISSED and

counsel’s request to withdraw is GRANTED.

        IT IS SO ORDERED.

Date:   April 21, 2020                             /s/ Greg Kays
                                                  GREG KAYS, JUDGE
                                                  UNITED STATES DISTRICT COURT




          Case 4:19-cv-00642-DGK Document 8 Filed 04/21/20 Page 1 of 1
